wow own ono fF W NY FF

MM Mw NM NH NY WB NY WB NY FP BP KF PP FP FP PP RP BF Ee
or A Aw WH FP Ow OAD oH B® WY FS OO

G

 

Ase 6:20-cv-00156-CEM-GJK Document 29 Filed 04/21/20 Page 1 of 4 PagelD 2
FILED
John Deatherage 2020 APR 21 PH E26
CLERK. US DISTRICT COUni
706 Palmer St. HIGOLE DISTRICT FLORIOA
Orlando, FL 32801 ORLANDO. FL
(716) 830-0118
Plaintiff in Pro Per
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
John Deatherage, Case No.: 6-20-cv-156-ORL-41GJK
Plaintiff, MOTION REQUESTING LEAVE
VS. TO FILE A REPLY TO
EXPERIAN INFORMATION DEFENDANT?’S RESPONSE IN
SOLUTIONS, INC., OPPOSITION TO PLAINTIFF'S
Defendant. MOTION TO STRIKE
Local Rule 3.01(c)

 

 

COMES NOW, Plaintiff, John Deatherage, (“Plaintiff”), a Pro Se, brings forth his
REQUEST FOR LEAVE to file a REPLY to Defendant’s recently filed document
titled “EXPERIAN’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
TO STRIKE DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES AS
NON-RESPONSIVE AND INSUFFICIENT.” (Dkt. 27).
Local Rule 3.01(c)
In its plain language, Local Rule 3.01(c) states “No party shall file any reply

or further memorandum directed to the motion or response allowed in (a) or (b

Page 1 of 4

REQUEST TO FILE REPLY TO OPPOSITION TO MOTION TO STRIKE

 

 
wo Oorwz nan wn & WwW HY F

NN NM MY MYM NY KY NHB NHN FP BS BP BEB PP PP BP ee
ol A oO fF WwW DY PP Ow OAT DO BF WN FE OC

ase 6:20-cv-00156-CEM-GJK Document 29 Filed 04/21/20 Page 2 of 4 PagelD 2

 

unless the Court grants leave.” (Emphasis added).
Under Local Rule 3.01(d), “A motion requesting leave to file either a motion

in excess of twenty-five (25) pages, a response in excess of twenty (20) pages, or aj
reply or further memorandum shall not exceed three (3) pages, shall specify the
length of the proposed filing, and shall not include, as an attachment or otherwise,
the proposed motion, response, reply, or other paper.”

On April 3, 2020, Defendant Experian filed a document titled
“EXPERIAN’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
RESPOND TO PLAINTIFF’S MOTION TO STRIKE.” (Dkt. 17).

Although the motion was “unopposed,” counsel claimed that “Experian
wrote to Plaintiff, explained that Experian’s Amended Answer rendered the
Motion to Strike moot, and asked if Plaintiff would agree to withdraw his Motion
to Strike.” (See Dkt. 17, pg. 2, { 3).

Apparently, Ms. Ruiz was attempting to convey to Plaintiff, a Pro Se, that a
B.A.R. appointed attorney can render a motion to strike moot via e-mail, while af
the same time ask the Court for an extension of time to file an opposition.

On April 6, 2020, the Court GRANTED Experian the extension of time to
file its Response in Opposition to Plaintiff's MOTION TO STRIKE. (Dkt. 18).

On April 27, 2020, Experian filed its response in opposition to Plaintiff's
MOTION TO STRIKE. (Dkt. 27). Experian also attached two Exhibits (Dkt. 27-1
and 27-2).

Plaintiff's e-mail to counsel dated April 2, 2020 speaks for itself (See Dkt.
27-2, page 2, e-mail from Plaintiff to Ms. Ruiz), whereby,

1. Plaintiff informed counsel that the amended answer did not address all
of the paragraphs and affirmative defenses.

2. Plaintiff has not “agreed” to the contents of the amended answer.

3. Plaintiff informed counsel that the presiding Judge or Magistrate

determines whether “the Motion to Strike is therefore moot.”

Page 2 of 4

REQUEST TO FILE REPLY TO OPPOSITION TO MOTION TO STRIKE

 

 
on nD WO FSF W DH F&F

10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ASe 6:20-cv-00156-CEM-GJK Document 29 Filed 04/21/20 Page 3 of 4 PagelD 2

4. Plaintiff would not be withdrawing his Motion to Strike.
5. Plaintiff may “file a reply to any opposition to the Motion to Strike
after seeking leave from the Court.” (Emphasis added).

Plaintiff now seeks leave from this Honorable Court to file a REPLY to the
issues raised by Experian in its opposition, including the remaining disputed
paragraphs which Experian failed to properly ANSWER, and the remaining
THREE affirmative defenses, which Experian refused to withdraw. Plaintiff
proposes that the REPLY shall not exceed fifteen (15) pages.

WHEREFORE, based on all of the foregoing, Plaintiff requests leave from
the Court to file his REPLY by a specific time period as determined by the Court,

so that the Court can rule on the merits of the parties’ respective motions.

Date: Yi} ze Respectfully submitted by:

J ohn /Deatherage, Plait
In Pro Per

706 Palmer St.

Orlando, FL 32801

(716) 830-0118
jdeatherageO2@gmail.com

 

Page 3 of 4

REQUEST TO FILE REPLY TO OPPOSITION TO MOTION TO STRIKE

 

 
oOo Om JD oO S&S WwW DN

NM NM NN NY NY NY HY NHN FP BP BP PB Be Be PB
ony nA uo FB WhHY HE OC HO ONY HY FB WYN BP OC

se 6:20-cv-00156-CEM-GJK Document 29 Filed 04/21/20 Page 4 of 4 PagelD 2

 

 

 

CERTIFICATE OF SERVICE
I, John Deatherage, Plaintiff, hereby certify that I filed the foregoing document
with the clerk of the Court via its drop box, and sent a copy to counsel below via

first class mail, postage prepaid.

Maria H. Ruiz (Florida Bar No. 182923)
MRuiz@kasowitz.com
KASOWITZ BENSON TORRES LLP

| 1441 Brickell Avenue, Suite 1420

Miami, FL 33131

(786) 587-1044

Counsel for Defendant Experian
Information Solutions, Inc.

J oh Deatheragé- Plaintiff

In Pro Per

706 Palmer St.

Orlando, FL 32801

(716) 830-0118
jdeatherage02@gmail.com

Page 4 of 4

REQUEST TO FILE REPLY TO OPPOSITION TO MOTION TO STRIKE

 
